DETAILED ACTION
Claims 2-21 are pending, Applicant cancelling claim 1 and adding new claims 2-21. As claim 1 is canceled, all previous rejections of claim 1 are withdrawn. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant’s Terminal Disclaimer filed October 29, 2021 is accepted and the previous rejection under Double Patenting is withdrawn. 

Allowable Subject Matter
Claims 2-21 stand allowed.
Reasons for allowance are such: The four class identifiers business are assigned to are outputs of the system, rather than inputs a human user assigns to the company. As such, the claims are allowable because the closest prior art of record does not teach "a composite score for the at least one entity extracted quantitative data, the extracted qualitative data, and the algorithm generated based on the machine learning, wherein the composite score is based on a combination of a first estimated probability corresponding to at least the asset builder class identifier, a second estimated probability corresponding to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov. The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Leland Marcus/
Primary Examiner
Art Unit 3623